Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
15-MAY-2019
08:22 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

             (5) On March 8, 2019, the appellate clerk notified
White that the time for filing the opening brief had expired, the
matter would be called to the court's attention on March 18,
2019, for appropriate action, which could include dismissal of
the appeal, under Hawai'i Rules of Appellate Procedure Rule 30,
and White may request relief from default by motion; and
             (6) White took no further action in this appeal.
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             Dated: Honolulu, Hawai'i, May 15, 2019.




                                         ��
                                        Associate Judge



                                        Associate Judge




                                    2